DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Applicant’s argues that Lachenmeier (PGPub US 2006/0192054) teaches an atmospheric balloon constructed with multiple layers, with the fibers (315 and 322) placed between the outer membrane (321) and the inner panel (311), and that this layered arrangement fails to teach or suggest “a balloon exterior… [and] a balloon interior… an interlaced jacket bonded over the balloon exterior” (claim 1). Examiner argues that use of the open-ended transitional phrase “comprising” in claim 1 does not exclude additional, unrecited elements (see MPEP 2111.03). Additionally, the claim language does not explicitly require that the balloon membrane be the outer-most layer of the device. In the case of Lachemeier, an interlaced jacket (315 and 322) is bonded over the balloon exterior (exterior of 311) at bond locations (PP [0025]: “In order to minimize the adhesive weight, spot welding may be done so that adhesive is only applied at fiber intersections (selected ones, or all), such that the intersections are joined to each other and the two membranes”) such that the interlaced jacket (315 and 322) operates independently of the balloon membrane (311) along the decoupled spans (areas between the spot welded intersections). Furthermore, the Lachemeier reference is used in this Office action to teach, in conjunction with the primary Chuter reference, that it would be well known to one of ordinary skill in the art to selectively apply adhesive along intersections between fibers and a membrane rather than use a single adhesive coating layer.
Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the rejections of claims 1-2, 5-9, 12-14, and 24-25 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the amendments to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 12-14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chuter (PGPub US 2015/0133988 A1) in view of Lachenmeier (PGPub US 2006/0192054 A1).
With respect to claim 1, Chuter discloses a balloon catheter (8 in Figs. 1A-B) comprising: a catheter shaft (12) extending between proximal (not shown) and distal end portions (12b) along a shaft axis (12d), the catheter shaft (12) includes: an inflation lumen (12c); and at least one inflation port (PP [0044]: "For example, an inflation lumen 12c may be provided that communicates between a source of inflation media, e.g., a syringe (filled with inflation gas or fluid, such as saline) coupled to a handle or hub on the proximal end (not shown) and an interior of the balloon 10") in communication with the inflation lumen (12c), a balloon assembly (10) coupled with the catheter shaft (12) and in communication with the at least one inflation port (PP [0044]), the balloon assembly (10) includes: a balloon membrane (10) having a balloon body, a balloon exterior (outside of 10), a balloon interior (inside of 10), a balloon proximal nose, and a balloon distal nose (PP [0042]: "a balloon that includes a proximal end section and a distal end section (e.g., conically-shaped or otherwise tapered end sections) and having a substantially cylindrical section therebetween") coupled with the catheter shaft (coupled to 12 at 20, 22), an interlaced jacket (50) bonded over the balloon exterior (10, PP [0015]: “In other variations, the supporting structure may be adhered or placed upon a surface of a thin elastic layer covering the balloon”) at bond locations around a perimeter of the balloon membrane (10), the interlaced jacket (50) includes interlaced filaments (52 and 54, PP [0042]: "The balloon also includes a supporting structure such as one or more wires or other fibers provided as a braid, wrap, mesh, and the like, which is wrapped around the balloon membrane”) extending at diverging angles relative to the shaft axis (12d).
	However, Chuter fails to disclose an interlaced jacket bonded over the balloon exterior at bond locations around a perimeter of the balloon membrane and between the balloon proximal and distal noses, the interlaced filaments include decoupled spans between the one or more bond locations; and wherein the interlaced jacket is configured to operate independently of the balloon membrane along the decoupled spans permitting movement of the interlaced jacket relative to the balloon membrane.
	In the field of balloons (abstract), Lachenmeier teaches a balloon membrane (311 in Fig. 5B) and an interlaced jacket (315 and 322) bonded over the balloon exterior at bond locations around a perimeter of the balloon membrane (PP [0025]: “The fibers and membranes are joined to each other by local bond, whether by application of an adhesive or (if permitted by the fiber properties) by welding (e.g., hot wheel) or other bonding (e.g., pressure sensitive) technique. In order to minimize the adhesive weight, spot welding may be done so that adhesive is only applied at fiber intersections (selected ones, or all), such that the intersections are joined to each other and the two membranes”) and wherein the interlaced jacket (315 and 322) is configured to operate independently of the balloon membrane (311) along the decoupled spans permitting movement of the interlaced jacket relative to the balloon membrane (since the fibers are only adhered at specific intersections the interlaced jacket is capable of movement with respect to the balloon membrane between those bonded intersections).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter reference to incorporate the teachings of Lachenmeier and include an interlaced jacket bonded over the balloon exterior at bond locations around a perimeter of the balloon membrane and between the balloon proximal and distal noses, the interlaced filaments include decoupled spans between the one or more bond locations; and wherein the interlaced jacket is configured to operate independently of the balloon membrane along the decoupled spans permitting movement of the interlaced jacket relative to the balloon membrane. It would have been obvious for one of ordinary skill in the art to have performed this modification because applying adhesive only at fiber intersections to couple the fibers of an interlaced jacket to a balloon’s surface is a known technique in the art. Therefore, it would have been a simple substitution of adhesion methods that would have yielded predictable results.
With respect to claim 6, Chuter further discloses wherein the balloon membrane (10 in Figs. 1A-B) is an elastic membrane (PP [0054]: "The balloon 10 generally may be formed from low-compliance thermoplastic material, e.g., mid to high durometer PEBAX, nylon, or PET, and the like", nylon is an elastic material) and the balloon membrane (10) is configured to move relative to the interlaced jacket (50, PP [0042]: "The supporting structure may surround, support, and/or otherwise extend over the entire length of the balloon to provide support yet be free to move relative to the balloon") between the one or more perimeter locations (PP [0051]: "The fibers 52, 54 are illustrated as being attached to either the catheter 12 and/or balloon 10 only at proximal and distal attachment locations 56, 58… while the lengths of the fibers 52, 54 between the attachment locations 56, 58 remain unattached to the balloon 10").
With respect to claim 7, Lachenmeier further teaches wherein the interlaced jacket (312 and 322 in Fig. 5B) is movably coupled along the exterior of the balloon membrane (311, PP [0025]: “The fibers and membranes are joined to each other by local bond, whether by application of an adhesive or (if permitted by the fiber properties) by welding (e.g., hot wheel) or other bonding (e.g., pressure sensitive) technique. In order to minimize the adhesive weight, spot welding may be done so that adhesive is only applied at fiber intersections (selected ones, or all), such that the intersections are joined to each other and the two membranes”, since the fibers are only adhered at specific intersections the interlaced jacket is capable of movement with respect to the balloon membrane between those bonded intersections).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter reference to incorporate the teachings of Lachenmeier and include wherein the interlaced jacket is movably coupled along the exterior of the balloon membrane. It would have been obvious for one of ordinary skill in the art to have performed this modification because applying adhesive only at fiber intersections to couple the fibers of an interlaced jacket to a balloon’s surface is a known technique in the art. Therefore, it would have been a simple substitution of adhesion methods that would have yielded predictable results.

With respect to claim 8, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) extends continuously around the balloon membrane (10, PP [0042]: “The supporting structure may surround, support, and/or otherwise extend over the entire length of the balloon”).
Regarding claim 9, Chuter further discloses wherein the interlaced filaments (52 and 54 in Figs. 1A-B) extending at diverging angles relative to the catheter shaft (12) are misaligned with the catheter shaft (alpha misaligned with 12 in Fig. 2A, PP [0062]: “While a single fiber 54 is shown in this embodiment for simplicity, multiple fibers may be used as in other embodiments herein”).
Regarding claim 12, Chuter further discloses wherein the interlaced filaments (52 and 54 in Figs. 1A-B) are in one or more interlacing configurations including braiding, weaving, knitting, crocheting, nalbinding, mesh, or non-woven (PP [0053]: "Alternatively, while two fibers 52, 54 are illustrated, other variations of the supporting structure 50 may utilize more than two fibers, e.g., one or more sets of fibers wound in opposite directions and configured into a braid, wrap, mesh, and the like, e.g., between about two and one hundred fibers (2-100), ten and eighty (10-80), twenty and fifty (20-50), e.g., total fibers or in each direction, depending on the application, similar to other embodiments described elsewhere herein").
With respect to claim 13, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) is coupled with the balloon membrane (10) at the balloon body (PP [0015]: “In other variations, the supporting structure may be adhered or placed upon a surface of a thin elastic layer covering the balloon”, claim language does not require a direct/fixed coupling, 52 and 54 are in contact with the middle balloon body portion).
Regarding claim 14, Chuter further discloses wherein the interlaced jacket (50 in Figs. 1A-B) is coupled with the balloon membrane (10) at one or more of the balloon body, the balloon distal nose, or the balloon proximal nose (PP [0015]: “In other variations, the supporting structure may be adhered or placed upon a surface of a thin elastic layer covering the balloon”).
With respect to claim 24, Chuter further discloses wherein the balloon membrane (10 in Figs. 1A-B)  includes a semi-compliant balloon membrane, a non-compliant balloon membrane, or a compliant balloon membrane (PP [0046]: "The membrane of the balloon 10 may generally comprise a low-compliance or non-compliant material").
With respect to claim 25, Chuter further discloses wherein the balloon assembly (10 in Figs. 1A-B) is configured to transition between deflated and inflated configurations (see Figs. 2A-B), in the deflated configuration (PP [0062]: “In FIG. 2A, the balloon 10 is shown in its contracted or delivery condition”) the balloon membrane (10) is at a position (see angle alpha in Fig. 2A) relative to the interlaced jacket (50, PP [0062]: “While a single fiber 54 is shown in this embodiment for simplicity, multiple fibers may be used as in other embodiments herein”); and in the inflated configuration (PP [0062]: “in FIG. 2B, the balloon 10 is shown in its expanded condition”) the balloon membrane (10) is moved relative to the interlaced jacket (50, see angle alpha plus delta in Fig. 2B), in the first position to distribute pressure across the interlaced jacket (50, PP [0016]: "A supporting structure configured as a mesh of supporting fibers may bend in much the same way as a braided stent by reorienting its fibers rather than stretching its fibers").
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable further in view of in view of Chuter (PGPub US 2015/0133988 A1).
Regarding claim 10, Chuter is silent on wherein the diverging angles (angle alpha in Figs. 2A-B) include diverging angles of around 40 to 70 degrees, but discloses that- “The pitch or angle between the fibers of the supporting structure and the longitudinal axis of the balloon may vary according to the desired mechanical properties of the specific application” (PP [0019]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to explicitly include wherein the diverging angles include diverging angles of around 40-70 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Chuter would not operate differently with the claimed diverging angles since a variety of values for diverging angles are contemplated. Furthermore, the applicant places no criticality on the range claimed, indicating only that the interlaced filaments are braided at diverging angles “between 30 and 80 degrees, 40 and 70 degrees, 50 and 60 degrees, or the like” (spec. page 18, lines 2-3).
With respect to claim 11, Chuter is silent on wherein the diverging angles (angle alpha in Figs. 2A-B) include diverging angles of around 50 to 60 degrees, but discloses that- “The pitch or angle between the fibers of the supporting structure and the longitudinal axis of the balloon may vary according to the desired mechanical properties of the specific application” (PP [0019]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to explicitly include wherein the diverging angles include diverging angles of around 50-60 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Chuter would not operate differently with the claimed diverging angles since a variety of values for diverging angles are contemplated. Furthermore, the applicant places no criticality on the range claimed, indicating only that the interlaced filaments are braided at diverging angles “between 30 and 80 degrees, 40 and 70 degrees, 50 and 60 degrees, or the like” (spec. page 18, lines 2-3).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuter (PGPub US 2015/0133988 A1) in view of Lachenmeier (PGPub US 2006/0192054 A1) and further in view of Nath (Patent No. US 9,402,983).
With respect to claim 15, Chuter fails to disclose wherein at least one of the balloon distal nose and the balloon proximal nose include a terraced profile having tapered surfaces with interposing anchor surfaces.
	Nath teaches, in the same field of endeavor of expanding balloon catheters (abstract), a catheter (31 in overview Fig. 3) coupled with a balloon (32) wherein the balloon has a balloon distal nose and a balloon proximal nose (labeled below in annotated Fig. 3).

    PNG
    media_image1.png
    541
    715
    media_image1.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter reference in view of the teachings of Nash to incorporate a terraced profile on at least one of the balloon distal nose or the balloon proximal nose. One of ordinary skill in the art would have been motivated to perform this modification in order to allow for an abrupt step transition during inflation of the balloon in order to control the diameter of dilation (abstract: “The step transition provides a discontinuous change in diameter from the first diameter to the second diameter along a length of the balloon catheter, which may be abrupt”).
Regarding claim 16, Lachenmeier further teaches wherein the interlaced jacket (312 and 322 in Fig. 5B) would be capable of conforming to the terraced profile and anchoring along the interposing anchor surfaces taught by Nath since Lachenmeier teaches that the interlaced filaments (312 and 322) are movably coupled along the exterior of the balloon membrane (311, PP [0025]: “The fibers and membranes are joined to each other by local bond, whether by application of an adhesive or (if permitted by the fiber properties) by welding (e.g., hot wheel) or other bonding (e.g., pressure sensitive) technique. In order to minimize the adhesive weight, spot welding may be done so that adhesive is only applied at fiber intersections (selected ones, or all), such that the intersections are joined to each other and the two membranes”, since the fibers are only adhered at specific intersections the interlaced jacket is capable of movement with respect to the balloon membrane between those bonded intersections).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter, Lachenmeier, and Nath combination to incorporate the teachings of Lachenmeier and include wherein the interlaced jacket would be capable of conforming to the terraced profile and anchoring along the interposing anchor surfaces. It would have been obvious for one of ordinary skill in the art to have performed this modification because applying adhesive only at fiber intersections to couple the fibers of an interlaced jacket to a balloon’s surface is a known technique in the art. Therefore, it would have been a simple substitution of adhesion methods that would have yielded predictable results.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Chuter (PGPub US 2015/0133988 A1) in view of Lachenmeier (PGPub US 2006/0192054 A1) and further in view of Vonderwalde (PGPub US 2011/0190867).
Regarding claim 17, Chuter fails to disclose wherein the balloon distal nose includes a blunt profile and the balloon proximal nose includes a tapered profile relative to the blunt profile.
	Vonderwalde, in the same field of endeavor of angioplasty balloons (PP [002]), teaches a balloon (38b in Fig. 6b) wherein the balloon distal nose (32) includes a blunt profile (PP [0077]: “less tapered distal end 32”) and the balloon proximal nose (34) includes a tapered profile (PP [0077]: “more tapered proximal end 34”) relative to the blunt profile.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to incorporate the teachings of Vonderwalde and include a blunt distal nose and a tapered proximal nose. One of ordinary skill in the art would have been motivated to perform this modification in order to control the direction of the balloon’s expansion (PP [0073]: “asymmetrical balloon configured for directional expansion”), as expansion will begin from the more tapered end and proceed towards the blunt end.
With respect to claim 18, Lachenmeier further teaches wherein the interlaced jacket (312 and 322 in Fig. 5B) would be capable of conforming to at least the blunt profile of the balloon distal nose since Lachenmeier teaches that the interlaced filaments (312 and 322) are movably coupled along the exterior of the balloon membrane (311, PP [0025]: “The fibers and membranes are joined to each other by local bond, whether by application of an adhesive or (if permitted by the fiber properties) by welding (e.g., hot wheel) or other bonding (e.g., pressure sensitive) technique. In order to minimize the adhesive weight, spot welding may be done so that adhesive is only applied at fiber intersections (selected ones, or all), such that the intersections are joined to each other and the two membranes”, since the fibers are only adhered at specific intersections the interlaced jacket is capable of movement with respect to the balloon membrane between those bonded intersections).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter, Lachenmeier, and Nath combination to incorporate the teachings of Lachenmeier and include wherein the interlaced jacket would be capable of conforming to at least the blunt surface of the balloon distal nose. It would have been obvious for one of ordinary skill in the art to have performed this modification because applying adhesive only at fiber intersections to couple the fibers of an interlaced jacket to a balloon’s surface is a known technique in the art. Therefore, it would have been a simple substitution of adhesion methods that would have yielded predictable results.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Chuter (PGPub US 2015/0133988 A1) in view of Lachenmeier (PGPub US 2006/0192054 A1) and further in view of Simpson et al. (PGPub US 2010/0023047 A1).
Regarding claim 19, Chuter fails to disclose in the embodiment of Figs. 1A-B wherein the interlaced jacket includes at least first and second filament densities of the interlaced filament wherein the first filament density is different than the second filament density. However, Chuter discloses that “FIG. 9 shows yet another embodiment illustrating how a fiber 80 of a supporting structure may be used to form regions along the balloon 10 with varying pitch, winding density, and/or other mechanical properties” (PP [0069]), contemplating a varying interlacing density along the length of the interlaced jacket (fiber 80) in order to affect the mechanical properties of the interlaced jacket (80).
	In an analogous field, which is medical balloons, Simpson et al. teaches a reinforcement interlaced jacket coupled to a balloon (505 in Fig. 10) wherein the interlaced jacket includes at least first (510) and second filament densities (515) of the interlaced filaments wherein the first filament density is different than the second filament density (PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”) in order to create relatively stiff and relatively flexible portions. Teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density, thereby imparting different densities to sections 510 and 515.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to incorporate the teachings of Simpson et al. and include at least first and second filament densities of the interlaced filament wherein the first filament density is different than the second filament density. One of ordinary skill in the art would have been motivated to perform this modification in order to provide greater control over the strength and stiffness of the interlaced jacket at various positions along the balloon to control the stiffness and flexibility of the balloon in order to maximize strength and flexibility (Simpson et al. PP [0015]).
Regarding claim 20, Chuter fails to disclose wherein the first filament density is a first pic count and the second filament density is a second pic count.
	Simpson et al. further teaches wherein the first filament density is a first pic count and the second filament density is a second pic count (PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”). Teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density. Furthermore, as seen in Fig. 10 the first filament density is represented more compactly compared to the second filament density, indicating a difference in density with respect to the tightness of their respective braided configurations.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Chuter disclosure with the teachings of Simpson et al. to incorporate filament densities of varying pic counts. One of ordinary skill in the art would have been motivated to perform this modification in order to provide greater control over the strength and stiffness of the interlaced jacket at various positions along the balloon to control the stiffness and flexibility of the balloon in order to maximize strength and flexibility (Simpson et al. PP [0015]).
With respect to claim 21, Chuter further discloses an alternate embodiment wherein the nose sections (90 in Fig. 9) may have different mechanical properties (PP [0069]: “FIG. 9 shows yet another embodiment illustrating how a fiber 80 of a supporting structure may be used to form regions along the balloon 10 with varying pitch, winding density, and/or other mechanical properties”) than the balloon body section (92).
	Simpson et al. further teaches wherein the balloon membrane proximate at least one of the balloon distal and balloon proximal noses includes the first filament density (510 on ends of balloon 505 in Fig. 10) and the balloon membrane proximate the balloon body includes the second filament density (515 on central section of balloon 505) (PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”, teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Chuter disclosure in view of Simpson et al. to incorporate that at least one of the balloon distal and balloon proximal noses includes the first filament density and the balloon membrane proximate the balloon body includes the second filament density. One of ordinary skill in the art would have been motivated to combine the teachings and motivations of these references in order to increase the strength of the balloon distal and proximal noses while still maintaining the overall flexibility of the device (Simpson et al. PP [0067]).
Regarding claim 22, Chuter fails to disclose wherein the first filament density is greater than the second filament density.
	Simpson et al. further teaches wherein the first filament density is greater than the second filament density (Fig. 10, PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”, teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Chuter disclosure to further incorporate the first filament density being greater than the second filament density. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the strength of the balloon distal and proximal noses while still maintaining the overall flexibility of the device (Simpson et al. PP [0067]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over  Chuter (PGPub US 2015/0133988 A1) in view of Lachenmeier (PGPub US 2006/0192054 A1) and further in view of Pepper et al. (PGPub US 2014/0277062 A1).
With respect to claim 23, Chuter discloses a balloon assembly (8 in Figs. 1A-B) wherein the balloon (10) is a non-compliant angioplasty balloon (abstract: “Flexible high-pressure angioplasty balloons are disclosed herein”) intended for inflation at high pressures (PP [0011]: "The present invention is directed to balloon catheters, and, more particularly, to angioplasty balloon catheters that include non-compliant balloons that maintain flexibility when inflated", PP [0012]: "The supporting structure may allow the balloon to retain increased flexibility when inflated such that the balloon is able to bend or curve even at relatively high inflation pressures").
	However, Chuter is silent on wherein the balloon assembly is configured for inflation to at least 20 atmospheres.
	However, Pepper et al. teaches, in the same field of endeavor of medical balloons, a balloon assembly (100 in Fig. 1) configured for inflation to at least 20 atmospheres (PP [0024]: “High pressure non-compliant balloons may have rated burst pressures of up to 20 atmospheres or higher”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Chuter disclosure to incorporate the teachings of Pepper et al. and specifically require a balloon assembly capable of inflating to a pressure of at least 20 atmospheres. One of ordinary skill in the art would have been motivated to perform this modification because, as acknowledged through the teachings of the Pepper et al. reference (see referenced paragraphs above), medical balloons configured to dilate or stretch tissue in a lumen requires the exertion of significant pressure of at least 20 atmospheres. In order to accomplish its purpose of performing angioplasty (Chuter, abstract) it would be obvious for the medical balloon of Chuter to inflate to a pressure of at least 20 atmospheres.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deckman et al. (PGPub US 2009/0105687 A1) teaches a scoring balloon (abstract) comprising a balloon membrane (610 in Figs. 5A-C) and an interlaced jacket (140 and 170), wherein the interlaced jacket (140 and 170) is selectively bonded to the balloon membrane (610) at bonding locations (670), wherein the interlaced jacket (140 and 170) is free to move independently of the balloon membrane (610) between those bonding locations (PP [0108]: “the alignment of the pores (660) and the scoring elements (140)/(710) may be maintained by a plurality of welds or spot adhesive regions (670) between the drug delivery membrane (610) and the scoring elements (140/710)”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771